        Case 3:21-cv-02518-VC Document 1 Filed 04/07/21 Page 1 of 9



 1   STEPTOE & JOHNSON LLP
     ANTHONY J. ANSCOMBE, State Bar No. 135883
 2   aanscombe@steptoe.com
     AMANDA C. SCHWARTZ, State Bar No. 307522
 3   aschwartz@steptoe.com
     One Market Plaza
 4
     Spear Tower, Suite 3900
 5   San Francisco, CA 94105
     Telephone: 415.365.6700
 6   Facsimile: 415.365.6699
 7   Attorneys for Defendant
 8   Corelle Brands LLC

 9

10                                UNITED STATES DISTRICT COURT

11                               NORTHERN DISTRICT OF CALIFORNIA

12

13   CAROLINE GARCIA; and MICHAEL                  CASE NO.
     SPORN, Individually and on behalf of others
14   similarly situated,                           NOTICE OF REMOVAL

15                                                 [Originally San Francisco County Superior
                   Plaintiffs,
                                                   Court Case No. CGC-21-589808]
16
            v.
17
     CORELLE BRANDS, LLC d/b/a INSTANT
18   BRANDS INC.,
19                 Defendant.
20

21

22

23

24

25

26

27

28
                                                 -1-
                                         NOTICE OF REMOVAL
           Case 3:21-cv-02518-VC Document 1 Filed 04/07/21 Page 2 of 9



 1   TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN

 2   DISTRICT OF CALIFORNIA, AND TO THE CLERK OF THAT COURT:

 3           PLEASE TAKE NOTICE that Defendant Corelle Brands LLC (“Corelle Brands”),
 4   incorrectly sued here as “d/b/a Instant Brands Inc.”1, pursuant to 28 U.S.C. §§ 1332, 1441, 1446,

 5   and 1453, hereby removes the above-captioned action from the Superior Court of California,

 6   County of San Francisco to the United States District Court for the Northern District of

 7   California.

 8   I.      INTRODUCTION
 9           1.     This Action is properly removed to this Court pursuant to 28 U.S.C. § 1441

10   because this Court has subject matter jurisdiction under the Class Action Fairness Act, 28 U.S.C.

11   § 1332(d) (“CAFA”), in that this Action is a civil action in which the alleged amount in

12   controversy exceeds the sum of $5,000,000 exclusive of costs and interest, has more than 100

13   members in the proposed putative class, and is between citizens of different states.

14   II.     BACKGROUND
15           2.     On February 18, 2021, Plaintiffs Caroline Garcia and Michael Sporn

16   (“Plaintiffs”), purportedly on behalf of themselves and all others similarly situated, filed a civil

17   action in the San Francisco Superior Court entitled Caroline Garcia and Michael Sporn v.

18   Corelle Brands, LLC d/b/a Instant Brands Inc., San Francisco County Superior Court, Case

19   Number: CGC-21-589808. Plaintiffs served the Summons and Complaint on Corelle Brands on

20   March 9, 2021. (See Exhibit A, which includes the summons, Complaint and all of the

21   documents served on Corelle Brands.) No other activity has occurred in the case.

22           3.     The Complaint, which is styled as a class action, purports to bring claims under

23   California’s Song-Beverly Consumer Warranty Act, California Civil Code §§ 1790 et seq.

24   (“SBA”), California’s Consumer Legal Remedies Act, California Civil Code §§ 1750 et seq.

25
         1
           Instant Brands Inc. is not a d/b/a of Corelle Brands LLC, and the products at issue are
26   neither Corelle Brands LLC products nor warranted by Corelle Brands LLC. Rather, the entity
     which placed the products into the stream of commerce, and warranted them, is Instant Brands
27   Inc., a Canadian Corporation which has not been sued nor served. Corelle Brands LLC is also
     not subject to personal jurisdiction in California in connection with this action.
28
                                                     -2-
                                             NOTICE OF REMOVAL
            Case 3:21-cv-02518-VC Document 1 Filed 04/07/21 Page 3 of 9



 1   (“CLRA”) and California’s Unfair Competition Law, California Business and Professions Code

 2   §§ 17200 et seq. (“UCL”). Plaintiffs’ Complaint alleges that they purchased certain Instant

 3   Brands products, respectively between $90.00 and $128.00, because of the express warranties

 4   that came with the products, and that they would not have purchased the Instant Brands products

 5   if they knew they would have had to register their warranty within 30 days of purchase to

 6   validate it. The proposed putative statewide class consists of those who purchased products

 7   within California within three to four years preceding filing of complaint, that:

 8                 a. were accompanied by a warranty or product registration card or form, or an

 9                    electronic online warranty or product registration form, to be completed and

10                    returned by the customer, which do not contain statements informing the

11                    customer that the card or form is the product registration and that failure to turn in

12                    the card or form does not diminish their warranty rights;

13                 b. were accompanied by a warranty or product registration card or form, or an

14                    electronic online warranty or product registration form, which is labeled as a

15                    warranty registration or a warranty confirmation;

16                 c. were advertised as being accompanied with an express warranty but which did not

17                    contain a warranty, and/or contain warranty activation, confirmation, or

18                    registration cards requiring persons to provide their personal data or take

19                    additional steps in order to receive a warranty. (See Complaint ¶ 40(a)-(c).)

20            4.      Nothing in this Notice of Removal should be interpreted as a concession of

21   liability, the appropriateness of venue, the appropriateness of class treatment, Plaintiffs’ class

22   definition, or the validity of Plaintiffs’ claim for relief. Corelle Brands reserves the right to

23   supplement and amend this Notice of Removal.

24   III.     REQUIREMENTS FOR REMOVAL UNDER CAFA
25            5.      This Court has original jurisdiction over this action under the Class Action

26   Fairness Act of 2005 (“CAFA”), codified in part at 28 U.S.C. §§ 1332 and 1453. Under CAFA, a

27   district court shall have original jurisdiction over any putative civil class action in which: (1)

28   there are at least 100 members in all proposed plaintiff classes; (2) “the matter in controversy
                                                      -3-
                                              NOTICE OF REMOVAL
           Case 3:21-cv-02518-VC Document 1 Filed 04/07/21 Page 4 of 9



 1   exceeds the sum or value of $5,000,000, exclusive of interest and costs”; and (3) “any member of

 2   a class of plaintiffs is a citizen of a state different from any defendant.” 28 U.S.C. § 1332(d)(2,

 3   5). Because this action meets each of CAFA’s requirements, it may be removed to federal court.

 4   28 U.S.C. § 1441(a) (“[A]ny civil action brought in a State Court of which the district courts of

 5   the United States have original jurisdiction, may be removed by the defendant.”).

 6   IV.     THE REQUIREMENTS FOR REMOVAL UNDER CAFA ARE SATISFIED
 7           A.     The Number of Proposed Class Members Exceeds 100
 8           6.     The Complaint alleges that “joinder of the Class members is impracticable,” and

 9   states that the “Class members number in the several thousands, if not substantially more.”

10   (Complaint ¶ 45.)

11           7.     According to Plaintiffs’ Complaint, the putative class includes all customers who

12   have bought Instant Brands products, in-store or online, that were accompanied by a warranty or

13   product registration. during the class period. (Complaint ¶ 40.) These products are popular, and

14   many sales have occurred in California over the last three to four years. The size of the putative

15   class thus well exceeds 100 members.

16           B.     The Amount in Controversy Exceeds $5 Million
17           8.     Defendant denies Plaintiffs’ substantive allegations, the appropriateness of class

18   treatment, and that Plaintiffs are entitled to any of the relief sought in their Complaint, and does

19   not waive any defense with respect to any of Plaintiffs’ claims. Nonetheless, the amount in

20   controversy is determined by accepting Plaintiffs’ allegations as true. See Cain v. Hartford Life

21   & Accident Ins. Co., 890 F. Supp. 2d 1246, 1249 (C.D. Cal. 2012) (“In measuring the amount in

22   controversy, a court must assume that the allegations of the complaint are true and assume that a

23   jury will return a verdict for the plaintiff on all claims made in the complaint.”).

24           9.     Here, taking Plaintiffs’ allegations as true, the amount in controversy in this

25   action (including attorney’s fees) exceeds $5,000,000. The Prayer for Relief requests, inter alia,

26   the following relief:

27                  5. For an order compelling Defendant to make restitution to Plaintiffs and Class
                    members under the SBA in an amount equal to the total amounts paid and
28                  payable for the Class products;
                                                    -4-
                                           NOTICE OF REMOVAL
        Case 3:21-cv-02518-VC Document 1 Filed 04/07/21 Page 5 of 9



 1                  6. For actual damages;
                    7. For a civil penalty of two-times actual damages;
 2                  8. For punitive damages;
 3                  12. For an order of restitution and disgorgement of all profits and unjust
                    enrichment that Defendant obtained from Plaintiffs and Class members as a result
 4                  of its unlawful, unfair, and fraudulent business practices; and
                    13. For attorney’s fees, costs of suit, and out of pocket expenses.
 5
     (Prayer for Relief ¶¶ 5-7, 12-13 (emphases added).)
 6

 7          10.     Case law is clear that “the amount-in-controversy allegation of a defendant

 8   seeking federal-court adjudication should be accepted when not contested by the plaintiff or

 9   questioned by the court.” Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547,

10   549-50, (2014) (citations omitted); see also Schwarzer, Tashima, et al., California Practice

11   Guide: Federal Civil Procedure Before Trial (2016) § 2:2395, at 2D-30 (“[D]efendant may

12   simply allege in its notice of removal that the jurisdictional threshold has been met and discovery

13   may be taken with regard to that question.”); id. § 2:3435, at 2D-172 – 173 (“Defendant’s notice

14   of removal ‘need include only a plausible allegation that the amount in controversy exceeds the

15   jurisdictional threshold.’”). Further, CAFA’s legislative history indicates that even if the Court

16   “is uncertain about whether all matters in controversy in a purported class action do not in the

17   aggregate exceed the sum or value of $5,000,000, the court should err in favor of exercising

18   jurisdiction over the case.” Senate Report on the Class Action Fairness Act of 2005 Dates of

19   Consideration and Passage, S. Rep. 109-14.

20          11.     Plaintiffs seek monetary refunds equal to the amounts paid for the products,

21   disgorgement of Corelle Brands’ profits, monetary damages, and civil penalties of two-times

22   actual damages. (Prayer for Relief ¶ 7, 12.) They also seek punitive damages. Given the

23   number of potential class members, the retail price of the products, and the number of products

24   each potential Class member could have purchased, the amount in controversy easily exceeds

25   $5,000,000.

26          12.     Moreover, Plaintiffs also seek an award of attorney’s fees. (Prayer for Relief ¶

27   13.) This amount should also be included in connection with the amount in controversy. See

28   Guglielmino v. McKee Foods Corp., 506 F.3d 696, 700 (9th Cir. 2007). Although Corelle
                                                    -5-
                                            NOTICE OF REMOVAL
        Case 3:21-cv-02518-VC Document 1 Filed 04/07/21 Page 6 of 9



 1   Brands denies Plaintiffs’ claim for attorneys’ fees, for purposes of removal, the Ninth Circuit

 2   uses a benchmark rate of twenty-five percent of the potential damages as the amount of

 3   attorneys’ fees. In re Quintus Sec. Litig., 148 F. Supp. 2d 967, 973 (N.D. Cal. 2001) (benchmark

 4   for attorneys’ fees is 25% of 10 the common fund). Assuming the amount in controversy is

 5   $5,000,000, an award of 25% attorneys’ fees based upon such amount would be an additional

 6   $1,250,000.

 7          13.     Plaintiffs also seek injunctive relief, including corrective advertising and product

 8   recalls. The potential cost of compliance with a request for injunctive relief may be considered

 9   when calculating the amount put in controversy under CAFA. Tompkins v. Basic Research LLC,

10   No. 5-08-244, 2008 WL 71808316, at *4 & n9 (E.D. Cal. Apr. 22, 2008) (noting that under

11   CAFA, the amount put in controversy includes defendants’ potential cost of compliance with a

12   request for injunctive relief); see also James Wm. Moore et al., Moore’s Federal Practice’s

13   102.26(c)(iii) (3d ed. 2010) (“The amount in controversy in CAFA cases may be determined on

14   the basis of the aggregate value to either the plaintiff class members or to the defendants”). The

15   costs to comply with an injunction could potentially be significant and Plaintiffs’ request for

16   injunctive relief further takes the amount in controversy over the statutory threshold. See 28

17   U.S.C. § 1332(d)(2).

18          14.     While Plaintiffs’ claim for damages, in itself, puts the amount in controversy

19   above $5,000,000, the actual, punitive and statutory damages; attorney’s fees; and injunctive

20   relief requested by Plaintiffs make clear that this requirement is satisfied.

21          C.      Minimum Diversity Exists
22          15.     Diversity exists for purposes of removal under CAFA where “any member of a

23   class of plaintiffs is a citizen of a State different from any defendant.” 28 U.S.C. § 1332(d)(2).

24   “[T]he term ‘class members’ means the persons (named or unnamed) who fall within the

25   definition of the proposed or certified class in a class action.” 28 U.S.C. § 1332(d)(1)(D).

26          16.     Plaintiffs are residents of California. (Complaint ¶¶ 9, 11.) However, the

27   putative class could include customers who reside across the country. (Id. ¶ 40.)

28
                                                     -6-
                                             NOTICE OF REMOVAL
        Case 3:21-cv-02518-VC Document 1 Filed 04/07/21 Page 7 of 9



 1          17.     The Complaint alleges that Corelle Brands “is a Delaware Corporation.”

 2   (Complaint ¶ 13.)    Corelle Brands LLC is not a corporation but an LLC, organized under the

 3   laws of Delaware, with its principal place of business in Downers Grove, Illinois. See

 4   https://secure.corelle.com/faqs-corporate.html. Therefore, under 28 U.S.C. § 1332(d)(10),

 5   Corelle Brands is a citizen of Delaware and Illinois.

 6          18.     Diversity exists because Corelle Brands is a citizen of the States of Delaware and

 7   Illinois, as the citizenship of an unincorporated association is defined at 28 U.S.C. §1332(d)(10).

 8   Ordinarily, for purposes of diversity jurisdiction, an unincorporated association has the

 9   citizenships of all of its members. See Johnson v. Columbia Props. Anchorage, LP., 437 F.3d

10   894, 899 (9th Cir. 2006). However, the “exception to this rule is for class actions brought

11   pursuant to the Class Action Fairness Act, 28 U.S.C. § 1332(d)(10).” Moss v. Infinity Ins. Co.,

12   2015 WL 7351395, at *2 (N.D. Cal. Nov. 20, 2015). CAFA abrogates the traditional rule that an

13   unincorporated association shares the citizenship of each of its members for diversity purposes.

14   See Davis v. HSBC Bank Nevada, N.A., 557 F.3d 1026, 1032 n.13 (9th Cir. 2009) (A. Kleinfeld,

15   concurring) (“For qualifying class actions such as this one, CAFA abrogates the traditional rule

16   that an unincorporated association shares the citizenship of each of its members for diversity

17   purposes ….”).

18          19.     For purposes of diversity jurisdiction under CAFA, “an unincorporated

19   association shall be deemed to be a citizen of the State where it has its principal place of business

20   and the State under whose laws it is organized.” 28 U.S.C. § 1332(d)(10). See also Abrego v. The

21   Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006) (“Certain aspects of CAFA, it is true,

22   evidence Congress’s intent that the district courts’ jurisdiction vis-a-vis certain kinds of actions

23   be broadened rather than restricted. For example … under § 1332(d)(10), ‘an unincorporated

24   association [is] ... deemed to be a citizen of the State where it has its principal place of business

25   and the State under whose laws it is organized,’ which departs from the rule that frequently

26   destroys diversity jurisdiction, that ‘a limited partnership’s [or unincorporated association’s]

27   citizenship for diversity purposes can be determined only by reference to all of the entity’s

28   members’”); Kim v. Shellpoint Partners, LLC, 2016 WL 1241541, at *5 (S.D. Cal. Mar. 30,
                                                     -7-
                                             NOTICE OF REMOVAL
        Case 3:21-cv-02518-VC Document 1 Filed 04/07/21 Page 8 of 9



 1   2016) (“For CAFA’s purposes, [defendant] is a citizen both of the state where it has its principal

 2   place of business and the state under whose laws it is organized. See 28 U.S.C. § 1332(d)(10).”).

 3   To determine the principal place of business for diversity purposes, the appropriate test is the

 4   “nerve center” test. Hertz Corp. v. Friend, 130 S. Ct. 1181, 1192 (2010).

 5          20.     The diversity requirement is clearly satisfied because the putative class includes

 6   members from California, and Corelle Brands is not a citizen of California. 28 U.S.C. §

 7   1332(d)(2).

 8          D.      No CAFA Exceptions Apply
 9          21.     The Action does not fall within any of exclusion to removal jurisdiction

10   recognized by 28 U.S.C. § 1332(d), and Plaintiffs have the burden of proving otherwise. See

11   Serrano v. 180 Connect, Inc., 478 F.3d 1018, 1021 (9th Cir. 2007) (“[T]he party seeking remand

12   bears the burden to prove an exception to CAFA’s jurisdiction”).

13          V.      THE OTHER PROCEDURAL REQUISITES FOR REMOVAL ARE
14                  SATISFIED
15          22.     Removal to this judicial district and division is proper under 28 U.S.C. §§

16   1441(a), 1446(a), because the Superior Court of the State of California for the County of San

17   Francisco is located within the Northern District of California.

18          23.     This Notice of Removal is timely because it was filed within thirty days of March

19   9, 2021, the date on which Corelle Brands was served with the Summons and Complaint. 28

20   U.S.C. § 1446(b).

21          24.     Pursuant to 28 U.S.C. § 1446(a), a copy of the Summons, Complaint, and all other

22   documents served on Corelle Brands are attached as Exhibit A.

23          25.     Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal and all

24   documents in support thereof and concurrently therewith are being filed with the Clerk of the

25   Superior Court for the County of San Francisco. Written notice of the filing of this Notice of

26   Removal is being served upon counsel for Plaintiffs.

27

28
                                                    -8-
                                            NOTICE OF REMOVAL
        Case 3:21-cv-02518-VC Document 1 Filed 04/07/21 Page 9 of 9



 1          VI.    CONCLUSION
 2          Corelle Brands respectfully submits that this action is removed properly pursuant to the

 3   Class Action Fairness Act.

 4

 5
     DATED: April 7, 2021                     STEPTOE & JOHNSON LLP
 6

 7                                            By: /s/ Anthony J. Anscombe
 8                                                ANTHONY J. ANSCOMBE
                                                  AMANDA SCHWARTZ
 9
                                                   Attorneys for Defendant
10                                                 Corelle Brands LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -9-
                                          NOTICE OF REMOVAL
